internal_revenue_service number release date index number -------------------------- ------------------------------- -------------------------- ------------------------------------- ------------------------- - department of the treasury washington dc person to contact ------------------- id no number telephone number --------------------- refer reply to cc tege eoeg et2 - plr-117945- date date employer legend dear this responds to your request for a ruling concerning whether employer s parking payment plan aplan meets the requirements of a qualified_transportation_fringe under sec_132 of the internal_revenue_code the acode if the plan meets these requirements reimbursements made by the employer to employees for parking pursuant to the plan are excluded from the employee’s gross_income and are not subject_to income_tax_withholding federal_insurance_contributions_act afica tax or federal_unemployment_tax_act afuta tax issue s whether employer-provided parking is aqualified parking under sec_132 of the code and whether employer s salary reduction arrangement aarrangement meets the requirements set out in sec_1_132-9 of the income_tax regulations facts employer leases office space pursuant to a lease agreement which includes a license to use the adjoining parking lot employer has a plan that permits employees to park in the adjoining lot pursuant to the arrangement employer charges each employee dollar_figure per month for parking and reduces each participating employee s salary by dollar_figure each month employees who choose to participate in employer s arrangement and park in employer s parking lot must make an election to receive parking valued at dollar_figure per month in lieu of an additional dollar_figure of cash compensation per month the election is made in a written document the compensation reduction election must be made prior to the one month period to which it relates the election document includes the date of the election the amount of the compensation to be reduced and the period to which the election relates the election is irrevocable during its one-month term once an election to reduce compensation is made employees may not receive a refund of the amount by which the employee’s compensation reductions exceed the actual amounts expended for parking by the employee the election automatically renews unless the employee elects out of the plan law sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items consequently a fringe benefit provided by an employer to an employee is presumed to be income to the employee unless it is specifically excluded from gross_income by another section of the code see sec_1_61-21 of the income_tax regulations sec_1_61-21 of the income_tax regulations provides that to the extent a particular fringe benefit is specifically excluded from gross_income by another section of the code the requirements and conditions of that section must be applied thus if the requirements of the applicable_section are satisfied the fringe benefit may be excludable from gross_income sec_3121 sec_3306 and sec_3401 of the code provide in relevant part that wages do not include any benefits provided to an employee if at the time the benefit is provided it is reasonable to believe the benefit would be excludable to the employee under sec_132 sec_132 of the code provides that gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 provides that qualified_transportation fringes include qualified_parking sec_132 of the code provides that the amount excludable for qualified_parking may not exceed dollar_figure per month sec_132 of the code provides that this figure is to be indexed for inflation annually for the indexed figure has been increased to dollar_figure by revproc_2002_70 2002_46_irb_845 sec_132 of the code provides the term 'qualified parking' means parking provided to an employee on or near the business_premises of the employer such term shall not include any parking on or near property used by the employee for residential purposes sec_1_132-9 of the income_tax regulations requires employees to elect to participate in a salary reduction arrangement in writing the arrangement must provide the employee with the right to elect whether the employee will receive either a fixed amount of cash compensation at a specified future date or a fixed amount of qualified_transportation fringes to be provided for a specified future period such as qualified_parking to be used during a future calendar month the employee’s election must be in writing or another form such as electronic that includes in permanent and verifiable form the information required in the election the election must contain the date of the election the amount of the compensation to be reduced and the period for which the benefit will be provided the election must relate to a fixed dollar amount or fixed percentage of compensation reduction the election may be automatically renewed provided the employee has the opportunity to revoke the election the compensation reduction election must be made before the employee is able to receive cash or other taxable_amount at the employee s discretion finally the employee must not be entitled to receive a refund of the amounts by which the employee’s compensation reductions exceed the actual amounts expended for qualified_transportation fringes analysis the two issues raised are whether parking provided by employer is aqualified parking under sec_132 of the code and whether employer s arrangement fulfills the requirements set out in sec_1_132-9 of the income_tax regulations the qualified_parking issue will be addressed first employer has a license to use a parking lot adjoining employer s work site and allows the employees to use the parking lot because employer provides parking aon or near the business_premises of the employer employer s parking is aqualified parking see irc ' f c we next address whether employer’s arrangement fulfills the requirements set out in sec_1_132-9 q a-11 through q a-14 of the income_tax regulations sec_1_132-9 q a-12 a requires that the employees have athe right to elect whether the employee will receive either a fixed amount of cash compensation or a fixed amount of qualified_transportation fringes additionally it requires the election be in apermanent and verifiable formy including athe date of the election the amount of compensation to be reduced and the period for which the benefit will be provided employer s plan allows employees to elect to participate in the arrangement by reducing their cash compensation by dollar_figure per month to enable them to park in employer s lot or to employer requires the employees to enter into the arrangement prior to parking in the lot receive dollar_figure cash compensation per month instead employees elect to participate by completing and signing a form the form is a written document and therefore is in permanent and verifiable form it contains the date of the election the amount of compensation to be reduced and the time period for which the qualified_parking will be provided the arrangement automatically renews unless terminated by the employee employer s arrangement satisfies the requirements set out in b q a-12 a of the income_tax regulations sec_1_132-9 q a-13 provides that athe amount of the compensation reduction may not exceed the statutory monthly limit for qualified_parking employer charges dollar_figure a month to use the parking lot accordingly employer’s employees are not permitted to reduce their compensation by more than dollar_figure per month for qualified_parking the maximum allowable_amount for exclusion as qualified_parking per month under sec_132 is dollar_figure for see revproc_2002_70 2002_46_irb_845 therefore the requirement set out in ' b q a-13 is satisfied sec_1_132-9 q a-14 b requires compensation reduction elections to be made before the employee is aable currently to receive the cash or other taxable_amount at the employee s discretion the election must specify that the period for which the qualified_transportation_fringe will be provided must not begin before the election is made additionally sec_1_132-9 q a-14 d requires that the employee may not revoke a compensation reduction election after the employee is able currently to receive the cash or other taxable_amount at the employee s discretion or after the beginning of the period for which the qualified_transportation_fringe will be provided employer requires employees to elect to participate in the arrangement prior to the one-month period to which the election relates the election is irrevocable during the one-month period for which the qualified_parking is provided therefore sec_1_132-9 q a-14 is satisfied accordingly because employer s parking plan meets the requirements of sec_132 of the code and sec_1_132-9 of the income_tax regulations the dollar_figure reduction of each employee s salary through the arrangement is excluded from gross_income and excepted from awages see irc a b and a conclusion the parking benefit provided by employer is qualified_parking under sec_132 of the code and the arrangement meets the requirements set out in the sec_1_132-9 of the income_tax regulations therefore the dollar_figure reduction from each employee s salary through the arrangement is excluded from gross_income and not subject_to income_tax_withholding fica or futa except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities cc
